IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

KIMBERLY D. TROTTER, )
Plaintiff,
v. Civ. No. 18-233-CFC-SRF
NANCY A. BERR YHILL,
Acting Commissioner of Social Security, )
Defendant.
ORDER

At Wilmington this Mersey of May, 2019, having considered the Report and
Recommendation issued by United States Magistrate Judge Sherry R. Fallon on April 24, 2019,
and upon the expiration of the time allowed for objections pursuant to Rule 72 of the Federal
Rules of Civil Procedure with no objections having been filed;

IT IS ORDERED that Magistrate Judge Fallon’s Report and Recommendation (D.I. 25) is

adopted and this case is closed without prejudice for failure to prosecute.

Lh. 7 O_>

United States District 6d
